Mr. President, at the outset I should like to associate myself with the speakers who have preceded me at this rostrum and tell you how pleased the delegation of the Congo is to see you guiding the work of the twenty-ninth session of the General Assembly. In so doing, I am certainly following a tradition, but I am above all carrying out a very pleasant duty in expressing the deep joy felt by the people of the Congo on hearing the news of your unanimous election. The trust placed in you thus marks a new milestone in the career of a talented statesman and an experienced and wise diplomat, whom Africa is privileged to count among its sons a militant, a fighter for freedom with unshakable faith and determination forged in the Algerian resistance.
30.	Your election is also above all a tribute to the heroic Algerian people who, under the wise and enlightened leadership of President Houari Boumediene, are striving for the liberation of the third world and the assertion of its character. The resounding success of the Fourth Conference of Heads of State or Government of Non-aligned Countries, held at Algiers 13 months ago, and the historic sixth special session of the United Nations General Assembly on raw materials and development, convened on the initiative of President Boumediene, are further proof of the ever-stronger attachment of your beautiful country to the cause of the third world.
31.	But for the Congo your country has done much more, Mr. President: here I must try your modesty, known to all of us, and say that for more than a decade the Algerian people and the people of the Congo have extended their hands to one another in the grip of brothers and fellow fighters that has grown firmer as the years went by.
32.	The heroic struggle of the Algerian people to regain their sovereignty serves as a symbol and an example to all oppressed peoples. The firm support which your country affords to all just causes, particularly the struggle for liberation of the peoples of Asia, Africa and Latin America, has made Algiers the universal capital of freedom and human dignity.
33.	The current session is being held at a particularly important moment in our history, a moment when areas of light and shade are strangely intermingled, and nascent hopes die, and then reemerge, so that mankind can never have a full sense of reassurance. I cite as an example the case of Viet Nam. It had been hoped that the lesson which the valiant Vietnamese people taught the army of aggression of the United States of America would have stripped away the last shred of illusion from all those who had not yet understood that all the peoples of the world, whoever they may be, have the right to choose their own path, that which best reflects their own ethos, and that they believe most likely to ensure the achievement of their deepest hopes and their happiness. We must note, unfortunately, that United States imperialism continues, and constantly violates the Paris agreements, agreements that gave rise to so many hopes which have now vanished, one after another, plunging both Viet Nam and the world back into increasing insecurity.
34.	The Organization must act, and act promptly, to ensure that the Paris agreement is applied scrupulously and in full, because that is the only way in which lasting peace can be established in that part of the world, which has suffered so much from atrocities and wars of aggression.
35.	Not far from Viet Nam, in neighboring Cambodia, the Khmer people also are being subjected to an unjust war, which they are repulsing with courage and determination, daily winning important victories over the aggressor which are recognized by the entire world. Today the National United Front of Kampuchea controls virtually nine tenths of the country. What is the Organization waiting for, before assuming the historic responsibility incumbent upon it by expelling from the international community the traitors to the Khmer nation, and restoring the rights of the only legitimate Government of Cambodia, that of Prince Norodom Sihanouk?
36.	It is also urgent to put an end to the imperialist aggression in Korea. While we welcome the decision reached during the twenty-eighth session of the General Assembly to dissolve the famous United Nations Commission for the Unification and Rehabilitation of Korea, the consensus reached in the General Assembly on 28 November 19732 serves the Seoul regime as yet another pretext to nullify the praiseworthy efforts of the Democratic People's Republic of Korea to bring about the peaceful and independent reunification of their torn country. But that vigilant people, overwhelmed by a series of acts of treason by the Government of Seoul, and despite an extremely ferocious machinery of repression, is increasingly insistent that all foreign troops be ejected, as an obstacle to peaceful reunification, free of all foreign interference, of the two parts of that beautiful country. The Organization can no longer be shackled by a consensus which serves as a pretext to prevent the realization of the deep hopes of the Korean people.
37.	Nearer to here, in the Middle East, the same aggressors are attempting to subjugate peoples whose fighting tradition goes back for thousands of years. Everything has already been said about the Middle East, and the vain pretensions of the Zionist State have been revealed in this forum by outstanding speakers from all corners of the world. I, for my part, would merely invite the international community to be increasingly wary of allowing Israel and those who support it from distorting the nature of this problem by presenting it as a conflict between the Arabs and the Jews, whereas the substance of the question was, and still is, the right of the uprooted and despoiled people of Palestine to return to their country. We are pleased that an item permitting us to consider the tragedy of the martyred Palestinian people has been included in. our agenda.
38.	In the eastern Mediterranean the same international firebrands have sown war, mourning and misery in the island of Cyprus. We cannot remain indifferent to the crisis which has afflicted that country, a member of the movement of non-aligned countries. The Government of the People's Republic of the Congo believes that the United Nations has the duty of guaranteeing the independence, sovereignty and territorial integrity of the Republic of Cyprus.
39.	In Africa the struggle for liberation is spreading and has achieved decisive victories. The heroic struggle of the peoples of Angola, Mozambique and Guinea- Bissau, which is a part of the war being waged by all oppressed peoples of the world, has made a decisive contribution as Comrade Marien N'Gouabi, President of the People's Republic of the Congo said, a little more than a month ago at the Summit Conference of the Central and Eastern African States at Brazzaville to liberating the Portuguese people from the Fascist yoke under which they had lived for more than half a century. This solidarity means that the new leaders in Lisbon will better understand the aspirations of the peoples of Africa who demand the unconditional and immediate independence of Angola and other territories under Portuguese domination.
40.	Amilcar Cabral, one of the most valiant and incorruptible sons of Africa, wrote with his own blood one of the most beautiful pages of its history . A point of no return has been reached in the process of liberating Territories which remain under the colonial yoke. We must pay our respects to the memory of
Amilcar Cabral and give thanks for the lessons he has taught us all. And particularly, we must pay our respects to his country which we are pleased and proud to welcome to the Organization. May the representatives of Guinea-Bissau accept the congratulations of the people of the Congo which, on behalf of President Marien N'Gouabi, I have the pleasant duty of extending to them from this rostrum.
41.	I should also like, on behalf of my delegation, to congratulate the representatives of Grenada and Bangladesh upon their admission as Members of the United Nations.
42.	To return to Africa, Mozambique, which has just banished from memory an irrevocably condemned past, is merely a few months away from attaining inter-national sovereignty. The United Nations must ensure that the Lusaka agreements are properly implemented. Africa itself must do everything to thwart the maneuvers of the outdated colonists who are attempting to place in jeopardy the victories achieved in the struggle for liberation in Mozambique and Angola, where they are creating and encouraging divisions within liberation movements. This is a well-known method designed to delay independence in Angola, and to plunge the country into a civil war which would serve as a pretext for the neo-colonialists who do not wish to renounce their dream of conquest in Africa. All of this neo-colonialist agitation occurs against the background of the well-known wealth found in Angola. This is wealth which imperialism contemptuously wishes to continue to exploit to the detriment of the interests of the Angolan people.
43.	The march of the Portuguese colonies towards independence must not make us lose sight of Namibia, Azania, the Comoro Islands, Djibouti, and all other territories under colonial domination aspiring to independence and sovereignty.
44.	We think that the United Kingdom should accept its role and assume its responsibilities in Zimbabwe. Also, the NATO Powers, which are supporting the racist regime of South Africa now extending its policy of apartheid in Namibia, must make the white colonists understand that it is in their own interests to return forthwith to the path of reason. The Africans can take pride in the fact that they have thwarted the most recent maneuvers of the Government of Pretoria which attempted to include puppets in a delegation which itself only represents a condemned policy. The General Assembly, by rejecting the credentials of this delegation [resolution 3206 (XXIX)), once again demonstrated its indignation at the criminal policy of apartheid. My delegation is pleased that a decision has been taken to stop the talks between the Secretary-General and the Government of Pretoria on Namibia, talks which the racists in South Africa were exploiting for propaganda purposes.
45.	Finally, while on the subject of colonization, I should like to indicate another absurd subtlety in this criminal enterprise which would wish to have us accept the principle of the referendum. I don't know, and I should like to know, whether within this Hall there is a representative of a former colony who could tell me that the inhabitants of his country have been consulted by a referendum and, by so doing, had accepted foreign occupation. History teaches us that treaties prepared by colonizers were imposed upon our peoples through traditional chiefs to whom the terms of the treaties were not even explained.
46.	Simple logic and rules which have always governed societies would have required that permission be asked to come to a country, and not to leave it. Moreover, this is the method which has been imposed upon us by investors in our economic relations with them when they demand adequate guarantees that they will be allowed to repatriate their capital. Here we are touching upon one of the problems which will predominate during this session.
47.	In the introduction to his report on the work of the Organization, the Secretary-General said that he had witnessed some signs "of a new determination to face up to the enormous challenges of a global society" [A/96011Add.I, sect. XIII].
48.	Need I stress the fact that my delegation heard with great interest this report. Its conviction, objectivity and thoughtfulness are a very important factor in our work. Unfortunately, as regards economic problems which the Organization must confront, some statements made from this rostrum dispel this optimistic vision. As we are going through irreversible changes it is rather disappointing to see that some great Powers still hope to practice the policy of the big stick and of invective. The development of proletarian nations is the greatest problem confronting our generation.
49.	The sixth special session of the General Assembly, convened, as I said earlier, upon the initiative of the great leader of Algeria, President Boumediene, made it possible as regards raw materials and development to discern a new policy and to commit the international community to changing the asymmetrical features of international economic relations today. It is true that we cannot expect everything to change immediately, but these rearguard actions cannot make any less valid the lessons learned by the international community from the sixth special session, during which the third world, seeing its very survival threatened, was able to become fully aware of the fact that the fundamental reasons for its backwardness were not something it was predestined to put up with, but, rather, that its underdevelopment was organized and maintained by international imperialism which uses the poverty of the third world as a method of increasing its progress and wealth. This special session was an opportunity for the third world countries to reject the logic of the system of the division of labor which forced poor nations to supply raw materials at low prices, while the prices for capital goods were maintained at high levels.
50.	Many international forums have heard and condemned the disproportionate profits achieved by exploiting the peripheral regions. It is no longer possible merely to take note of the fact that one third of the population of the world holds seven eighths of the world's income, whereas third world countries, re-presenting two thirds of mankind, must be satisfied with one eighth of that income. Despite the tragedy of this situation, the third world did not wish to choose confrontation as a means of dealing with the dramatic consequences of this system. We ourselves are convinced that dialog on a strictly equal footing is the most appropriate democratic means by which to uproot the ancient system and replace it by a new order that could give a vigorous impetus to fruitful cooperation among all peoples.
51.	One of the primary tasks during the Second United Nations Development Decade it to open the eyes of the wasteful consumer societies of the West to the meaning of the phenomenon of underdevelopment. For, in fact, the basic causes of this scourge are to be found in the industrialized societies that are contributing to the economic backwardness of the developing countries. Today, through the joint efforts of all Members of our Organization, the international community possesses two documents of historic importance: the Declaration and the Program of Action on the Establishment of a New Economic Order [resolutions 3201 (S-VI) and3202 (S-VI)], which indicate specific guidelines for new international economic relations and invite the Organization, in a spirit of much-needed solidarity, to contribute to the Special Fund established by the Program of Action, for the least favored Members. Thus we are at a crossroads. Are our efforts to bog down in sterile confrontation, or shall we rather, all of us, by demonstrating courage and daring, cross the bridge and take the path that leads to progress for all with fraternal cooperation among all peoples?
52.	Today, there are certain principles that no one can uproot and that are the normal corollary of the independence and sovereignty of States: first, the permanent sovereignty of States over their natural resources, with, as a consequence, control by them of the mechanisms that enable the countries producing raw materials to establish the prices of their produce, and also the right of each country, if necessary,, to resort to nationalization and, secondly, the legitimacy of the struggle that the developing countries are compelled to wage against multinational companies, whose often disastrously harmful activities are well known to all.
53.	My country has already had an opportunity to indicate its solidarity with raw-material producing countries. Their struggle is the struggle of all of us. The seizure by the oil-exporting countries of the controls of the pricing mechanisms for their raw materials opens great vistas of hope for other third-world producers of raw materials. Our working masses are always ready to produce, but we cannot produce at any price. We must sell our raw materials at prices which make it possible to raise the standard of living of our workers and to meet the needs of our countries. That is why we can no longer let ourselves be abused by the campaign of hatred that has led the wealthy countries to establish "holy alliances" dedicated to exorcising the Organization of Petroleum-Exporting Countries [OPEC] and to dividing the ranks of the third world.
54.	Leaving aside such activities as doomed to failure, let us set our sights towards the quest for effective remedies to the grave crisis gripping the world, first by abandoning our selfish, wasteful ways and then by inaugurating an era of justice and peace in international relations for, as several speakers have emphasized, the inflation that is eating away at the world like a cancer is a phenomenon generated by the industrialized countries, the brunt of which has been borne by the third world, countries in their capacity both of seller* of raw under-priced materials and of buyers of the manufactured products of the wealthy countries. The energy crisis is an easy alibi all too frequently used by some developed countries as an excuse for raising the export prices of their merchandise. The spiraling inflation that is putting the world in a panic must therefore be more seriously and more objectively studied.
55.	In view of its constant concern with the search for justice and peace in international relations, my country viewed with pleasure the convening of the third United Nations Conference on the Law of the Sea, the Second Session of which took place recently at Caracas. The international community has thereby shown its recognition of the absolute necessity of making a fundamental change in international maritime law. Despite the attitudes of bygone times, we wish to express our hope of seeing these negotiations lead to a convention that will promote international cooperation on a basis of equal rights for States, of justice and of peace in this important field. For the time being, what is important is that discussions have begun on new terms that are full of promise for all the peoples of the earth.
56.	The People's Republic of the Congo has participated and will continue to participate in the work of that important Conference, on the basis of proposals made jointly by the member States of the Organization of African Unity [OAU]. Here, once again, it is up to the wealthy countries to renounce those privileges that help to accentuate the structural dependence of under-developed countries on the industrialized countries. That is the only way our work can be successful. For the attainment of that aim we need more than the material and financial means which are, of course, necessary for the Organization to function well we need to infuse greater authority into that Organization. That can be done only if we are courageous and impartial enough to make a resolute attempt to modify its structure one which certainly responded to the needs of one era but does not correspond with those of today.
57.	An undertaking of this nature is indispensable if we wish to speak seriously of disarmament, if we wish such destructive calamities as drought no longer to be used by some countries for propaganda purposes, and if we wish to put an end to the interference of great Powers in the political lives of small States, so that countries such as Cyprus can reach their own national concord according to the wishes of their inhabitants, so that peoples such as the heroic people of Chile, with whom we stand in full solidarity, may no longer be massacred for merely wishing to live for and by themselves.
58.	I am thus reaching the conclusion of my statement. I know I have only repeated topics that so many outstanding speakers have enlarged on here, some with rarely equaled eloquence. But in so doing it has been my wish, with deep humility, and on behalf of President Marien N'Gouabi, to make this modest contribution of the People's Republic of the Congo to the work of the twenty-ninth session of the General Assembly of the United Nations.
